         Case 2:20-cv-00097-NDF Document 44 Filed 06/14/21 Page 1 of 5

Andrew P. Reitman, WSB# 7-5946
Hall & Evans, LLC
1001 17th Street, Ste. 300
Denver, CO, 80202
Telephone: (303) 628-3300
Fax: (303) 628-3368
reitmana@hallevans.com


                     In The United States District Court
                                 For The District of Wyoming



FIRSTMARK CONSTRUCTION, LLC, a
Montana Limited Liability Company,

       Plaintiff,

               vs.

MOUNTAIN CONSTRUCTION
COMPANY, a Wyoming Corporation, and
EMPLOYERS MUTUAL CASUALTY
COMPANY, an Iowa Corporation,

       Defendants.

MOUNTAIN CONSTRUCTION COMPANY,
A Wyoming Corporation,
                                                               Civil No. 20-CV-97-F
       Counter-Claimant and Third-Party
       Plaintiff,

               vs.

FIRSTMARK CONSTRUCTION, LLC, a
Montana Limited Liability Company; and
FIDELITY AND DEPOSIT COMPANY
OF MARYLAND, an Illinois Corporation,

       Counter-Defendant and Third-Party
       Defendant


           PARTIES’ JOINT MOTION TO AMEND THE PRE-TRIAL ORDER
                          AND CONTINUE THE TRIAL
            Case 2:20-cv-00097-NDF Document 44 Filed 06/14/21 Page 2 of 5




       Plaintiff FirstMark Construction, LLC (“Plaintiff”), Defendants Mountain Construction

Company (“MCC”) and Employers Mutual Casualty (“EMC”) and Third-Party Defendant

Fidelity and Deposit Company of Maryland (“FDCM”) respectfully file this motion to amend the

Pre-Trial Order and continue the trial.

       1.       The current Pretrial Order (Dkt. No. 25), modified by this Court’s May 25, 2021

(Dkt. No. 37) and June 10, 2021 (Dkt. No. 43) orders, has set the following deadlines:

                a. FirstMark to file its Rebuttal Expert Designations and Reports: June 25, 2021

                b. Dispositive Motions: July 9, 2021

                c. Dispositive Motion Response: July 23, 2021

                d. Fact Discovery: July 25, 2021

                e. Final pre-trial conference: September 13, 2021 at 1:30 p.m.; and

                f. Jury Trial: October 12, 2021.

       2.       On June 7, 2021 Hall & Evans, LLC entered its appearance in this case replacing

Holland & Hart LLP as counsel for FirstMark and FDCM. On June 9, 2021 this Court granted

FirstMark’s and FDCM’s Motion allowing Holland & Hart LLP to withdraw as counsel.

       3.       As discussed with the Court during the June 10, 2021 status conference, while

Hall & Evans is expeditiously getting up to speed on this matter, the parties do not believe it is

possible to meet the current deadlines in the Pre-Trial Order and to be ready for a trial in October

of this year and good cause exists to extend the above referenced dates and continue the trial

until the Fall of 2022.

       4.       First, counsel for FirstMark and FDCM has determined that while formal written

discovery has been exchanged, necessary fact witness depositions have yet to be taken. The

parties need time to take the corporate representative depositions of MCC and FirstMark, the



                                                   2
            Case 2:20-cv-00097-NDF Document 44 Filed 06/14/21 Page 3 of 5




depositions of several FHWA employees (of which there has been some difficulty coordinating

the scheduling of), the depositions of several Park County Officials, several depositions of third-

parties who were actively involved in the construction, and need to send several Touhy requests

for documents to the FHWA that have not yet been issued. Given the above, the parties do not

believe it will be possible to complete the same within the time constraints set forth in the current

case management order and to be ready for a trial in October of this year. As Hall & Evans has

just appeared in this case, good cause exists to extend the time within which to complete this

necessary discovery and to continue the trial date until the Fall of 2022.

       5.       Second, the parties have determined that additional time is needed to respond to

expert reports. The Pretrial Order provided that the parties would file simultaneous affirmative

expert designations and reports on April 16, 2021 and file responsive expert designations and

reports on May 28, 2021. FirstMark’s own expert reports were disclosed on April 16, 2021, but

MCC did not file an affirmative expert report. The parties filed a stipulation motion to extend

the discovery and expert motion deadline, whereby MCC agreed to file responsive expert reports

on or before May 28, 2021 and FirstMark and FDMC would be permitted to file rebuttal reports

on or before June 25, 2021, which was granted by this Court on May 25, 2021. In accordance

with that order, MCC filed its expert disclosures on May 28, 2021. The disclosures total over

900 pages and encompass reports from three different experts for MCC. While these disclosures

are currently being reviewed, analyzed and responded to by FirstMark’s experts, after a

preliminary review, it has been determined that additional discovery will be necessary to respond

to the same, including but not limited to the fact discovery discussed above. Accordingly, good

cause exists to allow FirstMark additional time beyond the June 25, 2021 date set forth in the

Pretrial Order to respond.



                                                 3
            Case 2:20-cv-00097-NDF Document 44 Filed 06/14/21 Page 4 of 5




       6.       Third, as FirstMark and FDMC’s counsel advised the Court at the June 10, 2021

status conference in this matter, FirstMark recently went out of business and may possibly enter

into bankruptcy proceedings, which would in all likelihood stay this case. It is counsel’s

understanding that FirstMark is having ongoing discussions and negotiations regarding the same

and will be making a decision as to whether it will be filing for bankruptcy in the near term. In

addition to the possibility that this case may be stayed, the parties also anticipate that FirstMark’s

dissolution will have impacts on FirstMark’s ability to respond to discovery requests, produce

knowledgeable witnesses for corporate representative depositions, and otherwise prepare this

case for trial in a timely manner. Accordingly, the parties believe that good cause exists to allow

additional time for this process to play out while the parties engage in fact and expert discovery

and believe that a continuance of the trial date to the Fall of 2022 is appropriate.

       7.       Based on the above, the parties have conferred and are in mutual agreement that it

is their best interest, and in the interest of justice, to amend the scheduling order to permit

FirstMark’s new counsel, Hall & Evans, time to get up to speed on the case, to allow for time for

necessary fact and expert discovery, and to allow time to determine the potential impact

FirstMark’s dissolution and potential bankruptcy may have on the case.

       8.       Accordingly, the parties respectfully request that the Court grant this Stipulated

Motion To Amend the Pretrial Order and continue the trial and set the following dates agreed to

between the parties:

                a. Rebuttal Expert Reports: October 15, 2021

                b. Mediation: Spring 2022

                c. Close of Discovery: May 17, 2022

                d. Dispositive Motions: June 10, 2022



                                                   4
          Case 2:20-cv-00097-NDF Document 44 Filed 06/14/21 Page 5 of 5




              e. Dispositive Motion Response: June 24, 2022

              f. Dispositive Motion Hearing: July 15, 2022

              g. Final Pre-trial Conference: August 17, 2022.

              h. Jury Trial: September of 2022

     9.       A proposed order is filed contemporaneously herewith.

              DATED THIS 14th day of June, 2021.



/s/ Stephen Joseph Darrah                         /s/ Andrew P. Reitman
Stephen Joseph Darrah                             Andrew P. Reitman, WSB #7-5946
DARRAH LAW OFFICE                                 HALL & EVANS, LLC
254 East 2nd Street                               1001 17th Street, Ste. 30
Powell, WY 82435-0550                             Denver, CO 80202
Telephone: (307) 754-2254                         Telephone: (303) 628-3300
Fax: (307) 754-5656                               Fax: (303) 628-3368
joey@darrahlaw.com                                reitmana@hallevans.com

Attorney for Defendant/Third-Party                Attorney for Plaintiff FirstMark Construction,
Plaintiff Mountain Construction                   LLC and Third-Party Defendant Fidelity and
Company and Defendant Employers                   Deposit Company of Maryland
Mutual Casualty Company




                                              5
